      Case: 3:19-cv-00434-JZ Doc #: 34 Filed: 06/06/19 1 of 20. PageID #: 354




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO,
                                 WESTERN DIVISION


DREWES FARM PARTNERSHIP,                           :
               Plaintiff,                          :
               and                                 :
STATE OF OHIO, EX REL. YOST,                       :
               Intervenor-Plaintiff,               :
                                                   :   CASE NO. 3:19-cv-00434-JZ
       v.                                          :
                                                   :   JUDGE JACK ZOUHARY
CITY OF TOLEDO,                                    :
               Defendant.                          :



         STATE OF OHIO’S MOTION FOR JUDGMENT ON THE PLEADINGS


       The State of Ohio seeks a judgment on the pleadings pursuant to Fed. R. Civ. P. 12(c).

Based upon the pleadings in Intervenor-Plaintiff’s Complaint (Dkt. 31), and construed in a light

most favorable to Defendant, there are no material issues of fact to be resolved and the State of

Ohio is entitled to judgment as a matter of law.




                                                   1
Case: 3:19-cv-00434-JZ Doc #: 34 Filed: 06/06/19 2 of 20. PageID #: 355



                              Respectfully submitted,

                              DAVE YOST
                              Attorney General of Ohio


                              /S/ Daniel J. Martin
                              Daniel J. Martin (0065249)
                              Amanda M. Ferguson (0089576)
                              Gregg H. Bachmann (0039531)
                              Assistant Attorneys General
                              Environmental Enforcement Section
                              30 East Broad Street, 25th Floor
                              Columbus, Ohio 43215
                              Tel: 614-466-2766; Fax: 614-752-2441
                              Daniel.Martin@ohioattorneygeneral.gov
                              Amanda.Ferguson@ohioattorneygeneral.gov
                              Gregg.Bachmann@ohioattorneygeneral.gov

                              Attorneys for Intervenor-Plaintiff, the State of Ohio




                                   2
      Case: 3:19-cv-00434-JZ Doc #: 34 Filed: 06/06/19 3 of 20. PageID #: 356



                                    I.      INTRODUCTION

       Regardless of how well-intentioned the City of Toledo’s Charter Amendment is, it cannot

change state and federal law. The “natural rights” theory promoted by it is based on a flawed

legal premise that empowers natural features, in this case the “Lake Erie Ecosystem,” by

purporting to confer inherent rights and legal standing. The Charter Amendment asserts that a

Lake Erie Bill of Rights “…elevates the rights of the community and its natural environment

over powers claimed by certain corporations.” The novel but ultimately unsupported natural

rights concept has no support in the law, and this Court should not give it life here.

       The Charter Amendment’s declaration of natural rights conflicts with and contradicts a

fundamental tenet of American law: that upon statehood, a state obtains title in public trust to

navigable waters within its boundaries. This principle is embodied in the U.S. Constitution’s

equal footing doctrine, the federal Submerged Lands Act, and federal and state common law

recognizing Ohio’s public trust interest in Lake Erie. The Charter Amendment also seeks to

upend state water pollution control permitting authority and enforcement, state management and

regulation of the public and private uses of Lake Erie lands and coastal waters, and state court

jurisdiction and authority to determine standing.

       Because the Charter Amendment conflicts with federal and state law and attempts to

confer rights beyond the scope of Toledo’s municipal authority, the State seeks a declaratory

judgment and permanent injunction in its favor.

                                   II.     ALLEGATIONS

       In a February 26, 2019 special election, the City of Toledo approved the Lake Erie Bill of

Rights Charter Amendment, codified at Toledo Ord. 497-18. (Exhibit A to the State’s Complaint

(Dkt. 31) hereinafter referred to as “LEBOR” or “Charter Amendment”).                    The Charter

                                                    3
      Case: 3:19-cv-00434-JZ Doc #: 34 Filed: 06/06/19 4 of 20. PageID #: 357



Amendment purports to grant “rights” to Toledo residents and to the Lake itself.              It is a

roughshod attempt to confer legal standing in all cases where those “rights” are asserted. By

self-conferring these “rights,” the Charter Amendment is unconstitutional under the U.S. and

Ohio constitutions, and it is preempted by state and federal law as set forth in the State’s

Complaint. (Dkt. 31.)

                               III.    STANDARD OF REVIEW

        Motions for judgment on the pleadings under Federal Civil Rule 12(c) are reviewed

under the same standard as Rule 12(b)(6) motions. Coley v. Lucas County, 799 F.3d 530, 536–

37 (6th Cir. 2015). With a motion for judgment on the pleadings, it is presumed that all material

allegations of the pleadings are true and reasonable inferences are made in the non-moving

party’s favor. Total Benefits Planning Agency v. Anthem Blue Cross & Blue Shield, 552 F.3d

430, 434 (6th Cir. 2008). Courts may consider the Complaint, the Answer, and any documents

specifically referenced in the Complaint. See Federal Civil Rules 7(a), 10(c); Weiner v. Klais &

Co., 108 F.3d 86, 89 (6th Cir. 1997) ("[D]ocuments that a defendant attaches to a motion to

dismiss are considered part of the pleadings if they are referred to in the plaintiff's complaint and

are central to her claim.").

                                IV.     LAW AND ARGUMENT

        The purported rights in the Charter Amendment, including the vaguely described power

to enforce civil and criminal “violations,” are contrary to the U.S. Constitution, the Submerged

Lands Act, federal case law, and the Ohio Constitution, statutes, and case law. By establishing a

“Right of Local Community Self-Government,” the Charter Amendment unlawfully seeks to

substitute the City and its residents as the trustees of public trust rights and take away the rights

and interests from the State of Ohio LEBOR Section 1(c). These declarations of the Charter

                                                 4
      Case: 3:19-cv-00434-JZ Doc #: 34 Filed: 06/06/19 5 of 20. PageID #: 358



Amendment and ordinance squarely conflict with established law.            Accordingly, Plaintiff-

Intervenor, the State of Ohio, requests judgment in its favor based on the State’s Complaint (Dkt.

31) and the corresponding claims of the Drewes Farm Complaint (Dkt. 1).

       A. THE CHARTER AMENDMENT CONFLICTS WITH AND CONTRADICTS
       THE EQUAL FOOTING AND PUBLIC TRUST DOCTRINES
       The State of Ohio’s rights over their navigable waters like Lake Erie and its submerged

lands were reserved to the State pursuant to U.S. Const. art. I, § 8, cl. 16. Martin v. Lessee of

Waddell, 41 U.S. 367, 410 (1842) (each state holds “the absolute right to all their navigable

waters and the soils under them for their own common use”); see also Shively v. Bowlby, 152

U.S. 1, 16 (1894) (reaffirming each state’s “absolute right to all their navigable waters * * *

subject only to the rights since surrendered by the Constitution to the general government”). The

Charter Amendment’s “right to self-government” would eviscerate this bedrock legal principle.

See LEBOR Sec. 1(c) (“right of local community self-government”).

       Ohio’s title in trust to its territory including Lake Erie, like the other states in the

Northwest Territory, is based upon the original deed of cessation granting all territory in the

Northwest Territory to the states admitted to the federal union. Pollard v. Hagan, 44 U.S. 212,

221 (1845) (the deed of cessation from Virginia to the United States created the Northwest

Territory “upon condition that the territory so ceded shall be laid out and formed into states”).

Under the Ohio Enabling Act of April 30, 1802, 2 Stat. 175, sec. 1, Ohio was “admitted into the

Union upon the same footing with the original States in all respects whatever.” In it, Ohio’s

territory extended “through Lake Erie to the Pennsylvania line.” Id. at sec. 2.

       These rights were further affirmed in federal statute, serving as the foundation for the

Submerged Lands Act enacted on May 22, 1953 (amended April 7, 1986). 43 U.S.C. § 1301, et

seq. The Act confirmed the titles of the states to lands beneath navigable waters within state
                                                 5
      Case: 3:19-cv-00434-JZ Doc #: 34 Filed: 06/06/19 6 of 20. PageID #: 359



boundaries and to the natural resources within such lands and waters. The Act also specified the

broad scope of resources encompassed within the public trust. Under the Act, the term “natural

resources” includes without limiting the applicability thereof “oil, gas, and all other minerals,

and fish…and other marine animal and plant life…” 43 U.S.C. § 1301(2)(e). The Charter

Amendment’s claim to self-executing governance over these natural resources defies all

constitutional, legal, and legislative history. See LEBOR Sec. 1(a), (b), and (d).

       Sections 1 through 6 of the Charter Amendment conflict with not only established federal

precedent but with Ohio law as well. The Ohio Supreme Court has long recognized that the State

holds the title to the subaqueous land of Lake Erie within the boundaries of Ohio as trustee for

the protection of public rights. State v. Cleveland & Pittsburgh RR. Co., 94 Ohio St. 61, 79, 113

N.E. 677 (1916). Further, Ohio Rev. Code 1506.10, also known as the “Fleming Act,” provides

that the waters of Lake Erie together with the soil beneath and its contents “…do now belong and

have always, since the organization of the state of Ohio, belonged to the state as proprietor in

trust for the people of the state, for the public uses to which they may be adapted, subject to the

powers of the United States government…” As a result, the City’s Charter language is defective

and contrary to law on its face.

       The Charter Amendment seeks to abrogate the State’s control of Lake Erie’s waters and

lands and substitute the residents of the city of Toledo, apparently at the exclusion of all other

Ohio citizens, as standing in the position of holding control over the public trust resources of the

Lake. LEBOR Sec. 2-6. See e.g., LEBOR Sec. 5 (“the law shall apply to any and all actions that

would violate this law regardless of the date of an applicable local, state, or federal permit”).

Ignoring federal and state legal precedent, the Charter Amendment seeks to create “natural legal

rights” in Lake Erie. LEBOR Sec. 1. None of it—whether its proclamations, “community bill of

                                                 6
      Case: 3:19-cv-00434-JZ Doc #: 34 Filed: 06/06/19 7 of 20. PageID #: 360



rights,” “statements of law,” enforcement provisions, effect on existing permit holders, etc.—

withstands any statutory or case law that dates back to Ohio’s founding.     Try as it might, the

City of Toledo cannot uproot established law.

        B.   THE CHARTER AMENDMENT IS PREEMPTED BY FEDERAL LAW
        AND VIOLATES THE SUPREMACY CLAUSE OF THE U.S. CONSTITUTION
           1. The Charter Amendment Cannot Decree Itself Superior to all Other Laws
       One of the most fundamental precepts under the U.S. Constitution is that the

“Constitution, and the laws of the United States * * * under the authority of the United States,

shall be the Supreme Law of the Land.” U.S. Const. art. VI, cl. 2.      The Charter Amendment

does not recognize this founding principle. Its newly-fashioned “bill of rights” declares

generalized “rights” and jurisdiction over matters controlled long ago by the laws of the United

States. Toledo Ord. 497-18, SECTION 3 Preamble (“Bill of Rights”), ¶¶ 1, 6. It purports to

regulate each area covered by “government policies, permitting and licensing.” Id. It subverts

applicable federal environmental permits. LEBOR Sec. 2(b). It forces strict liability upon

governments and corporations that “violate the rights of the Lake Erie Ecosystem.” LEBOR Sec.

3(c). By claiming these and all other unspecified “rights” outlined in the State’s Complaint (Dkt.

31), the City of Toledo is proclaiming its Charter to be superior to applicable federal and state

law. See, e.g., the Preamble at ¶ 6, which “elevates” the “rights” declared in the Charter

Amendment to the exclusion of all others. Nowhere is that concept supported in American law.

       Only a textbook application of the relevant law is necessary to find the Charter

Amendment unconstitutional on its face. First, the laws enacted by Congress reign supreme.

U.S. Const. art. VI, cl. 2; see also Second Employers' Liability Cases, 223 U.S. 1, 57, 32 S. Ct.

169, 56 L. Ed. 327 (1912) (“When Congress, in the exertion of the power confided to it by the

Constitution, adopted [a federal law], it spoke for all the people and all the States, and thereby
                                                7
         Case: 3:19-cv-00434-JZ Doc #: 34 Filed: 06/06/19 8 of 20. PageID #: 361



established a policy for all. * * * The laws of the United States are laws in the several States, and

just as much binding on the citizens and courts thereof as the State laws are.”)

         Second, if there is a conflict between federal laws and laws created by any subordinate

layer of government, i.e., state or local, any valid federal law preempts those subsidiary laws.

See, e.g., Ky. Res. Council, Inc. v. United States EPA, 304 F. Supp. 2d 920, 926 (W.D. Kentucky

2004) (as applied to a conflict between the Clean Air Act and state law, “the Supremacy Clause

of the United States Constitution says that a valid federal law will preempt a conflicting state

law”).

         Third, a subordinate governmental entity like a municipality, “no matter how well it may

intend to reflect the will of some of its constituents, cannot unilaterally change” how the

regulatory process works. Id. at 927 (invalidating local air pollution control district’s attempt to

terminate a federally-sanctioned emission control testing program delegated to the state and

authorized under the Clean Air Act); accord Haywood v. Drown, 556 U.S. 729, 740, 129 S. Ct.

2108, 173 L. Ed. 2d 920, (2009) (under the Supremacy Clause, a state “is not at liberty” to enact

laws counteracting federal laws “that it considers at odds with its local policy”). The “unilateral

change” attempted under the Charter Amendment is the same as that addressed in Ky. Res.

Council, Inc. and is thus preempted by federal law and offends the Supremacy Clause.

         In assessing preemption, the Court’s role is to determine whether the local or state law

being contested stands “as an obstacle to the accomplishment and execution of the full purposes

and objectives of Congress.” Hines v. Davidowitz, 312 U.S. 52, 67, 761 S. Ct. 399, 85 L. Ed.

581 (1941) (applied to federal preemption over the field of foreign affairs invalidating a state

alien registration law). Here, the answer is a resounding yes. The Charter Amendment cannot

“self-elevate” its “rights” over all other laws.

                                                   8
      Case: 3:19-cv-00434-JZ Doc #: 34 Filed: 06/06/19 9 of 20. PageID #: 362



           2. Federal Law Delegates Water Pollution Control and Drinking Water
              Enforcement to the State of Ohio
       Perhaps more importantly, Congress has decisively delegated surface water pollution

control and drinking water programs to the states, including Ohio. Congress designed federal

water pollution control policy to “recognize, preserve, and protect the primary responsibilities

and rights of States to prevent, reduce, and eliminate pollution, to plan the development and use

(including restoration, preservation, and enhancement) of land and water resources.” 33 U.S.C.

§ 1251(b). That legal authority, including policy, permitting, standards, and enforcement, in this

area comes from the Clean Water Act, 33 U.S.C. Chapter 26 - Water Pollution Prevention and

Control and Safe Drinking Water Act, 42 U.S.C. § 300g-2.           And that federally-delegated

authority cannot be reconciled with the Charter Amendment’s “Community Bill of Rights”

(LEBOR Sec. 1), “Prohibitions Necessary to Secure the Bill of Rights” (LEBOR Sec. 2),

enforcement provisions (LEBOR Sec. 3 and 4), or local, state, or federal permit preemption

provisions (LEBOR Sec. 5).

        Ohio has accepted the federally-delegated National Pollution Discharge Elimination

System (“NPDES”) program that grants states legal authority to administer their own wastewater

pollution discharge permit programs under the Clean Water Act, 33 U.S.C. § 1342(b). See Ohio

Rev. Code 6111.03(J) (wastewater), Ohio Rev. Code 6111.035 (stormwater and other

discharges).   The same is true for state sewage sludge disposal programs with delegated

permitting authority via 33 U.S.C. § 1345(c). See Ohio Rev. Code 6111.03(J) and (R) (sewage

sludge program) and 6111.03(P) (publicly owned treatment works pretreatment program).

Maintaining water quality was also delegated to the states pursuant to 33 U.S.C. § 1341, under

which Ohio accepted delegation in Ohio Rev. Code 6111.03(O). All of Ohio’s surface water


                                                9
     Case: 3:19-cv-00434-JZ Doc #: 34 Filed: 06/06/19 10 of 20. PageID #: 363



pollution control laws, civil and criminal, are enforced by the Attorney General pursuant to Ohio

Rev. Code 6111.07 and 6111.09.

       The same federal delegation applies to drinking water under the Safe Drinking Water

Act. Congress delegated primary enforcement responsibility to the states for public water

systems. 42 U.S.C. § 300g-2. Ohio EPA accepted the State’s responsibility for the collection,

treatment, storage, and distribution of water for human consumption under Ohio Rev. Code

6109.04. Like the water pollution control laws, enforcement of Ohio’s drinking water laws, civil

and criminal, is handled by the Attorney General. Ohio Rev. Code 6109.32 and 6109.33.

       While the Charter Amendment purports to preempt these federal or federally-delegated

laws and permits, the converse is true. See, e.g., LEBOR Sec. 5 (the Charter Amendment “shall

apply to any and all actions that would violate this law regardless of the date of any applicable

local, state, or federal permit”) and LEBOR Sec. 2(b) (“No permit, license, privilege, charter, or

other authorization issued to a corporation, by any state or federal entity, that would violate the

prohibitions of this law or any rights secured by this law, shall be deemed valid within the City

of Toledo.”) Because these federal laws were enacted by Congress, the Supremacy Clause under

article VI, cl. 2 reduces the Charter Amendment to a legal nullity. As a result, it is void and

unenforceable.

           3. Federal Law Delegates Great Lakes Protection to the State of Ohio

       These same constitutional and preemption legal barriers for the Charter Amendment are

established by federal delegation to Ohio’s Department of Natural Resources. The Charter

Amendment seeks to create and maintain authority to manage and regulate the public and private

uses of lands and waters in the coastal area of Lake Erie. (LEBOR Sec. 1 (a) (ecosystem rights);

Sec. 2 (b) (invalidating state and federal permits); Sec. 5 (superseding local, state, federal

                                                10
     Case: 3:19-cv-00434-JZ Doc #: 34 Filed: 06/06/19 11 of 20. PageID #: 364



permits)). This conflicts with federal law. The Coastal Zone Management Act, 16 U.S.C. §§

1451 et seq., establishes that states, including Ohio, shall exercise control over their coastal

zones and develop a coastal management plan. The “intent of this legislation is to enhance state

authority by encouraging and assisting the states to assume planning and regulatory powers over

their coastal zones….” S. Rep. 92-753 (Senate Commerce Committee). Federal law extends

Ohio’s Coastal Zone north within Lake Erie’s Central Basin to the international boundary

between the United States and Canada. 16 U.S.C. § 1453(1). Ohio has incorporated those

boundaries into its own laws. Ohio Rev. Code 1506.10.

       The Ohio Department of Natural Resources is Ohio’s lead agency for developing and

implementing a coastal management program. Ohio Rev. Code 1506.02(A).               Through that

program, Ohio enacts enforceable policies that regulate Ohio’s coastal zone. Ohio Rev. Code

1506.01(B) (regulated matters include protection of air, water, wildlife, rare and endangered

species, wetlands and natural areas, and other natural resources in the coastal area). Violations

of rules, administrative orders, and permits are subject to enforcement by the Attorney General,

who may seek injunctive relief and civil penalties. Ohio Rev. Code 1506.09(A)(2).

       Similarly, the United States Congress enacted the Submerged Lands Act on May 22,

1953 (amended April 7, 1986). 43 U.S.C. § 1301, et seq. The Act confirms state title to lands

beneath navigable waters within state boundaries and to the natural resources within such lands

and waters. 43 U.S.C. § 1311(a). The Charter Amendment claims it is “unlawful for any

corporation or government to violate the rights recognized and secured by this law.” LEBOR

Sec. 2 (a); see also LEBOR Sec. 5 (effective date against existing permit holders).         This

“prohibition” interferes with Ohio’s federally-delegated ability to manage and use the lands,

waters, and resources of Lake Erie that are within Ohio’s boundaries.

                                               11
      Case: 3:19-cv-00434-JZ Doc #: 34 Filed: 06/06/19 12 of 20. PageID #: 365



       The Charter Amendment impermissibly attempts to provide the “Lake Erie Ecosystem”

with a distinct legal identity and to confer legal standing, including the right to bring an action to

enforce its own legal rights not through the State of Ohio as trustee for the people of the state but

through the City of Toledo or its residents. LEBOR Sec. 3. The City cannot do this. When

Congress created the Coastal Zone Management Act and the Submerged Lands Act, it delegated

certain authority to the states and it preempted regulation of any state lands and waters by any

subordinate unit of government, including the City of Toledo. Because of these federal laws, the

Supremacy Clause reduces the Charter Amendment to a legal nullity. The Charter Amendment

is therefore unconstitutionally void and unenforceable.

       C.  STATE PREEMPTION ABROGATES THE CHARTER AMENDMENT
       UNDER THE OHIO CONSTITUTION
       State preemption furnishes the same constitutional nullifying effect on the Charter

Amendment as does federal preemption. Art. XVIII, § 3 of the Ohio Constitution expressly

contrasts the exercise of “all powers of local self-government” with the “general laws” of the

State. In doing so, it specifically limits municipal authority to those laws that do not “conflict

with general laws.” Id. (emphasis added.); see also art. XVIII, § 7 (subjecting the authority to

amend a charter to the limitations of art. XVIII, § 3). See also State ex rel. Flak v. Betras, 152

Ohio St. 3d 244, ¶ 15, 2017-Ohio-8109 (per Ohio Constitution art. XVIII, § 3, “a municipality is

not authorized to create new causes of action”). The result is that a municipality cannot enact an

ordinance prohibiting regulated activity otherwise authorized under state permits that have been

issued pursuant to state laws of general applicability. State ex rel. Morrison v. Beck Energy

Corp., 143 Ohio St. 3d 271, 280, 2015-Ohio-485, 37 N.E.3d 128 (State laws with state-wide

application preempt local ordinances that “discriminate, unfairly impede, or obstruct” general

laws regulating oil and gas activities.).
                                                 12
     Case: 3:19-cv-00434-JZ Doc #: 34 Filed: 06/06/19 13 of 20. PageID #: 366



       The Charter Amendment turns municipal authority under Art. XVIII, § 3 on its head.

Here’s how. The Charter Amendment’s plain language purports to have the twin effects of A)

regulating or policing certain conduct already regulated under state and federal law (LEBOR

Sec. 3-4) and B) prohibiting any government or corporation from operating under a lawfully

issued permit within or somehow impacting the City of Toledo (LEBOR Sec. 2.) The net effect

is a local ordinance that would outrank state law. See LEBOR Sec. 1(c) (system of self-

government). It thereby abuses the time-honored principle that “state law determines what

injuries are recognized and what remedies are available.” Hartford Fire Ins. Co. v. Lawrence,

Dykes, Goodenberger, Bower & Clancy, 740 F.2d 1362, 1370 (6th Cir. 1984).                Its self-

authorizing language exposes that, even under even the simplest reading of Ohio Constitution

art. XVIII, § 3, the Charter Amendment is unconstitutional.

       It purports to preempt all duly enacted laws—Ohio and federal—by decreeing that the

Charter Amendment “shall apply to any and all actions that would violate this law regardless of

the date of any applicable local, state, or federal permit.” LEBOR Sec. 5. It declares that the

“rights” and “prohibitions” under it are the only law regulating Lake Erie and its watershed to be

recognized in the City of Toledo to the exclusion of all state and federal laws. See, e.g., LEBOR

Sec. 2(a) (“It shall be unlawful for any corporation or government to violate the rights

recognized and secured by this law.”); LEBOR Sec. 2(b) (“No permit, license, privilege, charter,

or other authorization issued to a corporation, by any state or federal entity, that would violate

the prohibitions of this law or any rights secured by this law, shall be deemed valid within the

City of Toledo.”); LEBOR Sec. 3(c) (“activities that violate the rights of the Lake Erie

Ecosystem, in or from any jurisdiction, shall be strictly liable for all harms and rights

violations”); LEBOR Sec. 4(b) (“All laws adopted by the legislature of the State of Ohio, and

                                               13
     Case: 3:19-cv-00434-JZ Doc #: 34 Filed: 06/06/19 14 of 20. PageID #: 367



rules adopted by any State agency, shall be the law of the City of Toledo only to the extent that

they do not violate the rights or prohibitions of this law.”). It declares all of this to be “self-

executing.” LEBOR Sec. 1(d). And if one part is struck down, another survives. LEBOR Sec. 6.

(severability). This is how the City’s Charter Amendment attempts to elevate itself above Ohio

law. This they cannot do.

       These and every other provision of LEBOR constitute “police powers” that regulate the

public health and general welfare in the city of Toledo and beyond. See, e.g., Mendenhall v. City

of Akron, 117 Ohio St. 3d 33, ¶ 19, 2008-Ohio-270 (traffic regulation is not an exercise of self-

government under Ohio’s Constitution, but it is “an exercise of police power that relates to

public health and safety, as well as to the general welfare of the public”).          The Charter

Amendment would exercise much more than the “powers of local self-government” granted

under Ohio Constitution art. XVIII, § 3. See State ex rel. Bolzenius v. Preisse, 155 Ohio St. 3d

45, ¶ 13, 2018-Ohio-3708 (community bill of rights for natural communities and ecosystems was

properly kept off a municipal ballot because “the proposed ordinance here would create

a new cause of action—something we have held municipalities lack the power to do”).

       Perhaps most astonishing is that the Charter Amendment strips corporations holding

lawfully issued permits of basic legal safeguards, creating widespread regulatory uncertainty. See

LEBOR Sec. 4(a). Shorn are “legal rights, powers, privileges, immunities, or duties” and the

“power to assert preemptive laws in an attempt to overturn this law.”            Id. The Charter

Amendment’s sweeping preemptive reach recklessly disregards lawfully held legal rights and

economic interests.

       While Ohio’s Constitution allows cities to govern “matters which are strictly local,” it

does not allow any local government to “impinge upon matters which are of a state-wide nature

                                                14
     Case: 3:19-cv-00434-JZ Doc #: 34 Filed: 06/06/19 15 of 20. PageID #: 368



or interest.” State ex rel. Hackley v. Edmonds, 150 Ohio St. 203, 212, 80 N.E.2d 769 (1948).

Each of Ohio’s statutes listed in the State’s Complaint is a law of general application with state-

wide effect—the laws listed under Ohio Rev. Code Chapters 6109 and 6111 (Ohio EPA);

Chapters 903 and 939 (Ohio Department of Agriculture); Chapters 1506, 1522, and 6161 (Ohio

Department of Natural Resources); and Ohio Rev. Code Title 17 (Ohio corporate code). The

General Assembly enacted general laws like these "to safeguard the peace, health, morals, and

safety, and to protect the property of the people of the state." Schneiderman v. Sesanstein, 121

Ohio St. 80, 82-83, 167 N.E. 158 (1929). Because the Charter Amendment conflicts with all of

these laws, it is preempted under Art. XVIII, Section 3 of Ohio’s Constitution.

       D.  THE CHARTER AMENDMENT CONFLICTS WITH AND IS
       PREEMPTED BY THE OHIO CONSTITUTION AND THE OHIO REVISED
       CODE’S JURISDICTION AND STANDING PROVISIONS

       The natural rights declaration made in the Charter Amendment is contrary to Ohio’s

statutes and rules pertaining to jurisdiction and venue (Ohio R. Civ. P. 3) in Ohio courts. Only

the Ohio Constitution may confer jurisdiction in Ohio courts of common pleas. Oh. Const. art.

IV, § 4 (B) (creating “original jurisdiction over all justiciable matters * * * as may be provided

by law.”    The Charter Amendment, on the other hand, manufactures its own “original

jurisdiction” in the Lucas County Court of Common Pleas to enforce the “rights and

prohibitions” drawn up under the “Lake Erie Bill of Rights.” LEBOR Sec. 3(b). The Charter

Amendment’s claim that Lucas County has jurisdiction does not comport with Art. IV, Section 4

(B)’s requirements for justiciability. Since the “judicial power of the state” must be “established

by law,” the law-making function is entrusted to the exclusive authority of the General

Assembly. Oh. Const. art. IV, § 1; Oh. Const. art. II, § 1. And that law-making authority is



                                                15
     Case: 3:19-cv-00434-JZ Doc #: 34 Filed: 06/06/19 16 of 20. PageID #: 369



“deemed [a] limitation[ ] on the power of the people to enact laws.” Oh. Const. art. II, § 1. That

includes the Charter Amendment.

       The law relevant to this case creating justiciable matters and governing jurisdiction over

them has been methodically and constitutionally crafted under Ohio’s environmental, agriculture,

and natural resources laws. Those laws confer jurisdiction in various courts of common pleas

throughout the state, including the counties that border or overlie Lake Erie and that lie within

the Lake Erie watershed. The General Assembly has declared that civil jurisdiction to enforce

Ohio’s environmental laws is limited to the provisions under Ohio Rev. Code 6109.32, 6109.33,

6111.07, and 6111.09 that provide for enforcement actions to be brought by the Attorney

General in courts of competent jurisdiction. The same applies to enforcing Ohio’s agricultural

laws under Ohio Rev. Code 903.16, 903.30, and 939.07. Enforcement of Ohio’s Department of

Natural Resources Division of Water Resources laws is limited to the “the court of common

pleas of Franklin county or the county where the applicable facility is located” pursuant to Ohio

Rev. Code 1522.20(C). Because the Ohio Constitution allows only the General Assembly to

confer jurisdiction over justiciable matters, the Charter Amendment’s act (LEBOR Sec. 3(b)) of

vesting jurisdiction in the Lucas County Court of Common Pleas is preempted by, inconsistent

with, and conflicts with these state laws and Ohio’s Constitution.

       A similar constitutional analysis under Articles II and IV of the Ohio Constitution applies

to standing. All the courts of common pleas referenced in Ohio Rev. Code §§ 903.16, 903.30,

939.07, 1522.20(C), 6109.32, 6109.33, 6111.07, and 6111.09—and not exclusively the Lucas

County Court of Common Pleas—have jurisdiction to determine legal standing in any given

case. Undeterred, the Charter Amendment unlawfully attempts to create legal standing under

LEBOR Sec. 3(d) (“Such court action shall be brought in the name of the Lake Erie Ecosystem

                                                16
      Case: 3:19-cv-00434-JZ Doc #: 34 Filed: 06/06/19 17 of 20. PageID #: 370



as the real party in interest.”). The Charter Amendment seeks to create an unlawful legal status

different from that recognized by the United States and Ohio—and contrary to title in the state of

Ohio—by purporting to give Lake Erie its own right to bring a legal action vicariously through

Toledo or its residents. The City of Toledo cannot dictate the law of standing for any cause of

action alleging that “rights” under the Charter Amendment have been violated. Hartford Fire

Ins., supra, Flak, supra, and Bolzenius, supra. Because the Ohio Constitution allows only the

General Assembly to confer and Ohio courts to determine standing in justiciable matters, the

Charter Amendment’s act of creating legal standing on “the Lake Erie Ecosystem as the real

party in interest” is preempted by, inconsistent with, and/or conflicts with state law and Ohio’s

Constitution.

       E.   THE ENTIRETY OF THE CHARTER AMENDMENT MUST BE
       STRICKEN
       The Charter Amendment includes a non-severability clause: “[i]f any court decides that

any section, clause, sentence, part, or provision of this law is illegal, invalid, or unconstitutional,

such decision shall not affect, impair, or invalidate any of the remaining sections, clauses,

sentences, parts, or provisions of the law.” See LEBOR Sec 6. However, the purportedly

“irrevocable rights,” nullification of state and federal laws and permits, and enforcement

provisions cannot operate in a vacuum. Indeed, the Charter Amendment is interlaced with

reciprocating references throughout to rights, prohibitions, violations, and sanctions. Where

lawful and unlawful provisions are “essentially connected,” neither can stand. See Ctr. For

Powell Crossing, LLC v. City of Powell, 173 F.Supp.3d 639, 684-85 (S.D. Ohio 2016)

(discussing the severability of a charter amendment). If this Court does not strike the Charter

Amendment in its entirety for the reasons set forth above, any remaining provisions of the

Charter Amendment are so connected with the larger scheme of the Charter Amendment as to be
                                                  17
     Case: 3:19-cv-00434-JZ Doc #: 34 Filed: 06/06/19 18 of 20. PageID #: 371



inseparable and must also be stricken. See, e.g., Midwest Media Prop., LLC v. Symmes Twp.,

503 F.3d 456, 497 (6th Circ. 2007).

                                      V.     CONCLUSION

       The State recognizes the immense importance and value of Lake Erie to Ohio’s social

and economic well-being, and is striving to ensure that the environmental integrity of this

outstanding natural resource is protected. The Charter Amendment, however, is not a lawful or

reasonable measure to achieve that goal.

       The attempts by the Charter Amendment to usher in new law—establish “natural rights,”

confer standing for the City of Toledo, its residents, and Lake Erie itself to bring actions for

undefined violations, strip state common pleas courts of their jurisdiction, invalidate state rights

and state and federal permits, and penalize both private and public entities, civilly and

criminally—for indistinct harms to Lake Erie are in direct conflict with state and federal law.

Each provision of the Charter Amendment is so intertwined in the overall unlawful scheme as to

be inseparable.

       Accordingly, the State respectfully requests this Court to issue a declaratory judgment

finding the Charter Amendment invalid in its entirety pursuant to 28 U.S.C. §§ 2201, 2202 and

Rule 57 of the Federal Rules of Civil Procedure and to permanently enjoin the City of Toledo

from enforcing the Charter Amendment and its corresponding city ordinance, consistent with the

State’s Complaint.




                                                18
Case: 3:19-cv-00434-JZ Doc #: 34 Filed: 06/06/19 19 of 20. PageID #: 372



                               Respectfully submitted,

                               DAVE YOST
                               Attorney General of Ohio


                               /S/ Daniel J. Martin
                               Daniel J. Martin (0065249)
                               Amanda M. Ferguson (0089576)
                               Gregg H. Bachmann (0039531)
                               Assistant Attorneys General
                               Environmental Enforcement Section
                               30 East Broad Street, 25th Floor
                               Columbus, Ohio 43215
                               Tel: 614-466-2766; Fax: 614-752-2441
                               Daniel.Martin@ohioattorneygeneral.gov
                               Amanda.Ferguson@ohioattorneygeneral.gov
                               Gregg.Bachmann@ohioattorneygeneral.gov

                               Attorneys for Intervenor-Plaintiff, the State of Ohio




                                   19
     Case: 3:19-cv-00434-JZ Doc #: 34 Filed: 06/06/19 20 of 20. PageID #: 373



                              CERTIFICATE OF SERVICE

     I hereby certify that on June 6, 2019, the foregoing was filed electronically through the

Court's CM/ECF system, causing a copy of the same to be served by electronic mail upon all

counsel of record.


                                              /S/ Daniel J. Martin
                                              Daniel J. Martin (0065249)
                                              Attorney for Intervenor-Plaintiff




                                             20
